Exhibit 10.2

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT

 

FIRST AMENDMENT TO CREDIT AND SECURITY AGREEMENT (this “First Amendment”) dated
June   , 2019 (the “First Amendment Closing Date”), by and among MVC
CAPITAL, INC., a corporation formed under the laws of the State of Delaware (the
“Borrower”), MVC FINANCIAL SERVICES, INC., a corporation formed under the laws
of the State of Delaware, MVC CAYMAN, an exempted company incorporated under the
laws of the Cayman Islands, MVC GP II, LLC, a limited liability company formed
under the laws of the State of Delaware, and MVC PARTNERS LLC, a limited
liability company formed under the laws of the State of Delaware, (collectively,
the “Guarantors”, and each a “Guarantor”), the financial institutions or
entities from time to time parties to the Credit Agreement (as such term is
defined herein) (collectively, the “Lenders”, and each a “Lender”), and PEOPLE’S
UNITED BANK, NATIONAL ASSOCIATION, as agent (“Agent”).

 

BACKGROUND

 

WHEREAS, Borrower, Lenders and Agent are parties to a Credit and Security
Agreement dated as of January 29, 2019 (as same has been and may be further
modified, amended, supplemented and/or restated from time to time, the “Credit
Agreement”). Capitalized terms used herein shall have the meanings given to them
in the Credit Agreement unless otherwise specified.

 

WHEREAS, Borrower served the Agent and the Lenders with a Notice of New
Commitments, the Agent, the Lenders and the Borrower have agreed Bank Leumi USA
will be the New Lender for purposes of this First Amendment with New Commitments
in an amount equal to Fifteen Million Dollars ($15,000,000) and has requested
that the Agent and the Lenders amend the Credit Agreement as described in this
First Amendment.

 

WHEREAS, Agent and Lenders are willing to amend certain terms and conditions of
the Credit Agreement.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
agreements herein contained, it is agreed as follows:

 

1.                                      Amendments to Credit Agreement.  As of
the date hereof, the Credit Agreement is amended as follows:

 

(1)                                 Definitions.  Section 1.1 of the Credit
Agreement is amended by the deletion or the amendment and restatement of the
following definitions, as applicable, to read in their entirety as follows:

 

(a)                     Effective as of the First Amendment Closing Date, the
definition of Maximum Credit is hereby deleted and amended and restated in its
entirety to read as follows:

 

“Maximum Credit” means Fifty Million Dollars ($50,000,000) as the same may be
increased in accordance with Section 2.3 of this Agreement.

 

(2)                                 Schedule 1.1. Effective as of the First
Amendment Closing Date, Schedule 1.1 of the Credit Agreement is hereby deleted
and amended and restated in its entirety by Schedule 1.1

 

--------------------------------------------------------------------------------



 

attached to this First Amendment.

 

(3)                                 No Other Changes. Except as explicitly
amended by this First Amendment, all of the terms and conditions of the Credit
Agreement shall remain in full force and effect and shall apply to all Revolving
Loans and Letters of Credit thereunder.

 

2.                                      Conditions Precedent. This First
Amendment shall be effective when the Agent shall have received an executed copy
hereof of each of (a) through (f) and payment of (g) (collectively, the “First
Amendment Conditions”):

 

(a)                     this First Amendment duly executed;

 

(b)                     the Revolving Note in favor of the New Lender duly
executed;

 

(c)                      the Acknowledgment and Agreement of Guarantors set
forth at the end of this First Amendment, duly executed by the Guarantors;

 

(d)                     the Supplemental Agreement duly executed;

 

(e)                      the Notice of New Commitments duly executed;

 

(f)                       the Assignment and Assumption Agreement duly executed;
and

 

(g)                      payment of fees in accordance with the Fee Letter,
which fees shall be fully earned, irrevocable, due and payable on the First
Amendment Closing Date.

 

3.                                      Conditions Subsequent. The Borrower
agrees that within thirty (30) days of the date of this First Amendment it will
deliver to the Agent a fully executed Deposit Account Control Agreement, in form
and substance acceptable to the Agent, among the Borrower, the Agent and Bank
Leumi USA.

 

4.                                      Representations and Warranties. Borrower
hereby represents and warrants to Agent and Lenders as follows:

 

(a)                     Borrower has all requisite organizational power and
authority to execute this First Amendment and to perform all of its obligations
hereunder, and the First Amendment has been duly executed and delivered by
Borrower and constitutes the legal, valid and binding obligation of Borrower,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency reorganization, moratorium or other laws affecting creditor’s rights
generally and subject to general principles of equity, regardless of whether
considered in a proceeding in equity or at law.

 

(b)                     The execution, delivery and performance by Borrower of
this First Amendment has been duly authorized by all necessary corporate action
and does not (i) require any authorization, consent or approval by any
Governmental Authority, other than registrations, consents, approvals, notices
or other action that have been obtained and that are still in force and effect
and except for filings and recordings with respect to the Collateral to be made,
or otherwise delivered to Agent for filing or recordation, as of the First
Amendment Closing Date, (ii) violate

 

2

--------------------------------------------------------------------------------



 

any material provision of Federal, State or local law or regulation applicable
to the Borrower, the Organization Documents of Borrower or any court or other
Governmental Authority binding on Borrower or its property, or (iii) conflict
with, result in a breach of, or constitute (with due notice or lapse of time or
both) a default under any material agreement of Borrower where any such
conflict, breach or default could individually or in the aggregate reasonably be
expected to have a Material Adverse Effect.

 

(c)                                  All of the representations and warranties
contained in the Credit Agreement that are qualified as to materiality or
Material Adverse Effect shall be true and correct and the representations and
warranties that are not so qualified shall be true and correct in all material
respects, on and as of the date hereof as though made on and as of such date,
except to the extent that such representations and warranties relate solely to
an earlier date.

 

5.                                      References. All references in the Credit
Agreement to the “Agreement” shall be deemed to refer to the Credit Agreement as
amended hereby; and any and all references in the Loan Documents to the Credit
Agreement shall be deemed to refer to the Credit Agreement as amended hereby.

 

6.                                      No Waiver.  The execution of this First
Amendment and of any documents related hereto shall not be deemed to be a waiver
of any Default or Event of Default under the Credit Agreement or breach, default
or event of default under any Loan Documents or other document held by Agent or
Lenders, whether or not known to Agent or Lenders and whether or not existing on
the date of this First Amendment.

 

7.                                      Release.  Borrower and Guarantors by
signing the Acknowledgment and Agreement of Guarantors attached hereto, each
hereby absolutely and unconditionally releases and forever discharges the Agent,
Lenders and L/C Issuers, and any and all participants, parent corporations,
subsidiary corporations, affiliated corporations, insurers, indemnitors,
successors and assigns thereof, together with all of the present and former
directors, officers, agents and employees of any of the foregoing, from any and
all claims, demands or causes of action of any kind, nature or description,
whether arising in law or equity or upon contract or tort or under any state or
federal law or otherwise, which Borrower or Guarantors has had, now has or has
made claim to have against any such person for or by reason of any act,
omission, matter, cause or thing whatsoever arising from the beginning of time
to and including the date of this First Amendment, whether such claims, demands
and causes of action are matured or unmatured or known or unknown.

 

8.                                      Costs and Expenses. Borrower hereby
reaffirms its agreement under the Credit Agreement to pay or reimburse Agent,
Lenders and L/C Issuer on demand for all reasonable costs and expenses incurred
by Agent, Lenders and L/C Issuer in connection with the Loan Documents,
including without limitation all reasonable fees and disbursements of legal
counsel. Without limiting the generality of the foregoing, Borrower specifically
agrees to pay all reasonable fees and disbursements of counsel to Agent, Lenders
and L/C Issuer for the services performed by such counsel in connection with the
preparation of this First Amendment and the documents and instruments incidental
hereto.  Borrower hereby agrees that Agent may, at any time or from time to time
in its sole discretion and without further authorization by Borrower, make an
Advance to Borrower under the Credit Agreement, or apply the proceeds of any
Advance, for the purpose of

 

3

--------------------------------------------------------------------------------



 

paying any such fees, disbursements, costs and expenses.

 

8.                                Miscellaneous. This First Amendment and the
Acknowledgment and Agreement of Guarantors may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original and all of which counterparts, taken together, shall constitute one and
the same instrument.  Delivery of an executed counterpart of a signature page to
this First Amendment by facsimile or other electronic transmission shall be
effective as delivery of a manually executed counterpart of this First
Amendment.

 

[SIGNATURE PAGE FOLLOWS]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the date first written above.

 

 

MVC CAPITAL, INC.

 

 

 

 

 

 

By:

/S/ MICHAEL T. TOKARZ

 

Name:

MICHAEL T. TOKARZ

 

Title:

Chairman

 

 

 

 

 

PEOPLE’S UNITED BANK, NATIONAL ASSOCIATION,

 

as Agent and Lender

 

 

 

 

 

 

 

By:

/S/ CARMEN CAPORRINO

 

Name:

CARMEN CAPORRINO

 

Title:

Senior Vice President

 

 

 

 

 

 

BANK LEUMI USA, as New Lender and a Lender

 

 

 

 

By:

/S/ DOUGLAS MEYER

 

Name:

DOUGLAS MEYER

 

Title:

Senior Vice President

 

[Signature Page to First Amendment and Security Agreement]

 

--------------------------------------------------------------------------------



 

ACKNOWLEDGMENT AND AGREEMENT OF GUARANTORS

 

The undersigned, each a Guarantor of the Indebtedness of MVC Capital, Inc. (the
“Borrower”) to People’s United Bank, National Association ( “Agent”) for itself,
as a lender, and as agent for the other lenders (the “Lenders”) signatory to
that certain Credit and Security Agreement dated as of January 29, 2019 (as same
has been and may be further modified, amended, supplemented and/or restated from
time to time, the (“Credit Agreement”) by and among the Borrower, the Lenders,
and the Agent, pursuant to the Guaranty Agreement dated as of January 29, 2019
(the “Guaranty”), hereby (i) acknowledges receipt of the foregoing amendment;
(ii) consents to the terms and execution thereof; (iii) reaffirms its
obligations to Agent, Lenders or L/C Issuer pursuant to the terms of the
Guaranty; and (iv) acknowledges that the Agent and Lenders may amend, restate,
extend, renew or otherwise modify the Credit Agreement and any indebtedness or
agreement of the Borrower, or enter into any agreement or extend additional or
other credit accommodations, without notifying or obtaining the consent of the
undersigned and without impairing the liability of the undersigned under the
Guaranty for all of the Borrower’s present and future indebtedness to the Agent
and Lenders.

 

 

MVC FINANCIAL SERVICES, INC.

 

 

 

 

By:

/S/ MICHAEL T. TOKARZ

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

 

 

MVC CAYMAN

 

 

 

 

 

 

 

By:

/S/ MICHAEL T. TOKARZ

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

 

 

 

 

 

 

MVC GP II, LLC

 

 

 

 

 

 

 

By:

/S/ JAMES PINTO

 

Name:

JAMES PINTO

 

Title:

 

 

 

 

 

 

 

 

MVC PARTNERS LLC

 

 

 

 

 

 

 

By:

/S/ MICHAEL T. TOKARZ

 

Name:

MICHAEL T. TOKARZ

 

Title:

 

 

Date:                  June 19, 2019

 

--------------------------------------------------------------------------------



 

SCHEDULE 1.1

 

Lenders’ Commitments

 

Lender

 

Commitment

 

Commitment Percentage

 

People’s United Bank, National Association

 

$

35,000,000.00

 

70

%

Bank Leumi USA

 

$

15,000,000.00

 

30

%

TOTAL

 

$

50,000,000.00

 

100

%

 

--------------------------------------------------------------------------------